NO








NO. 12-10-00023-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
                                                                             '     
 
IN RE:
ANGELA STINSON,                            '     ORIGINAL
PROCEEDING
RELATOR
                                                                             '     
 


MEMORANDUM
OPINION
            Relator
Angela Stinson seeks a writ of habeas corpus alleging that she is illegally
restrained by an order enforcing her child support obligation by contempt.  We
grant the petition and order her released from community supervision. 
            The
Attorney General for the State of Texas moved to enforce Stinson’s child
support obligation.  The trial court found Stinson in constructive contempt for
violating her child support obligation, ordered her confined, suspended her
sentence, and placed her on community supervision.  
            Stinson
raises several challenges to the trial court’s order.  She first argues that
the motion for enforcement fails to provide adequate notice to support the
contempt order and the order is void on its face.  She alleges, and the record
reflects, that both state that the September 2009 order required Stinson to pay
$0 after September 2009, (2) the motion fails to allege any specific violation
after September 2009, but (3) the order finds Stinson in contempt for failing
to pay $165 in the three months following September 2009. 
            A
motion for enforcement must identify the provision of the order allegedly
violated.  Tex. Fam. Code ann. §
157.002(a)(1) (Vernon 2008).  The motion for enforcement here specifically
stated that Stinson had no child support obligation after September 2009 and
did not allege any specific violation of the order after September 2009.[1] 
The enforcement order must also state the provisions of the order for which
enforcement has been requested, the acts or omissions that are the subject of
the order, and the manner of noncompliance.  Id.
§ 157.166(a)(1)–(3) (Vernon 2008).  The order states that the September
2009 order requires $0 to be paid monthly in support, but finds Stinson in
contempt for not paying $165 in October, November, and December 2009. 
Consequently, the trial court found violations of a support obligation that it
had earlier found not to have been ordered.
            The
Attorney General concedes that the constructive contempt order and the
commitment and community supervision orders founded on it are void.  The
Attorney General concedes further that this court should grant habeas relief on
this basis.  We agree.  Accordingly, we grant Stinson’s petition for writ of
habeas corpus and order her released from community supervision.  Because they
are not necessary to the disposition of this proceeding, we need not address
Stinson’s remaining arguments.  See Tex.
R. App. P. 47.1.
                                                                                                    
JAMES T. WORTHEN    
                                                                                                                
Chief Justice
 
Opinion delivered August 25, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)
 




 
 
 
ORDER
 
AUGUST 25, 2010
 
no. 12-10-00023-CV
 
IN RE: ANELA STINSON,
RELATOR
 
________________________________________________________________________

                                                                                             
                                                                                                                                                               
ORIGINAL PROCEEDING 
________________________________________________________________________
                                    ON
THIS DAY came to be heard the petition for writ of habeas corpus filed by Angela Stinson, who is the relator
in Cause No. 03-2573-D, pending on the docket of the 321st Judicial District
Court of Smith County, Texas.  Said application for writ of habeas corpus
having been filed herein on January 26, 2010, and the same having been duly
considered, because it is the opinion of this Court that the petition for writ
of habeas corpus is meritorious, it is therefore CONSIDERED, ADJUDGED and
ORDERED that the said petition for writ of habeas corpus be, and the same is, Granted and Angela Stinson is Ordered Released
from Community Supervision.
                                    James
T. Worthen, Chief Justice.
                                    Panel consisted of Worthen, C.J.,
Griffith, J., and Hoyle, J.




                [1] 
The Attorney General does not agree that Stinson had no child support
obligation after September 2009.